Exhibit 10.12F

EXECUTION VERSION

 

 

 

SIXTH

LOAN AND SECURITY AGREEMENT SUPPLEMENT

among

SBA PROPERTIES, LLC,

SBA SITES, LLC,

SBA STRUCTURES, LLC,

SBA INFRASTRUCTURE, LLC,

SBA MONARCH TOWERS III, LLC,

SBA 2012 TC ASSETS PR, LLC,

SBA 2012 TC ASSETS, LLC,

SBA TOWERS IV, LLC,

SBA MONARCH TOWERS I, LLC,

SBA TOWERS USVI, INC.,

SBA GC TOWERS, LLC,

SBA TOWERS VII, LLC

SBA TOWERS V, LLC

SBA TOWERS VI, LLC

as Closing Date Borrowers,

and

MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION,

as Servicer on behalf of Deutsche Bank Trust Company Americas, as Trustee

dated as of July 14, 2020

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page      ARTICLE I       DEFINITIONS AND INCORPORATION BY REFERENCE
  

Section 1.01

   Definitions.      2      ARTICLE II       2020-1C COMPONENT, 2020-2C
COMPONENT AND 2020-2R COMPONENT DETAILS   

Section 2.01

   2020-1C Component, 2020-2C Component and 2020-2R Component Details.      3  
   ARTICLE III       MORTGAGE LOAN INCREASE   

Section 3.01

   Loan Increase.      5  

Section 3.02

   Use of Proceeds.      6      ARTICLE IV       REPRESENTATIONS, WARRANTIES AND
COVENANTS OF THE BORROWERS   

Section 4.01

   Representations and Warranties.      6  

Section 4.02

   Amendments to Exhibits and Schedules to the Loan Agreement.      7     
ARTICLE V       GENERAL PROVISIONS   

Section 5.01

   Governing Law.      7  

Section 5.02

   Severability.      7  

Section 5.03

   Counterparts.      7      ARTICLE VI       APPLICABILITY OF THE LOAN
AGREEMENT   

Section 6.01

   Applicability.      8  

 

 

- PAGE i



--------------------------------------------------------------------------------

SIXTH LOAN AND SECURITY AGREEMENT SUPPLEMENT

SIXTH LOAN AND SECURITY AGREEMENT SUPPLEMENT (this “Loan Agreement Supplement”),
dated as of July 14, 2020, and entered into by and among SBA PROPERTIES, LLC, a
Delaware limited liability company (“SBA Properties”), SBA SITES, LLC, a
Delaware limited liability company (“SBA Sites”), SBA STRUCTURES, LLC, a
Delaware limited liability company (“SBA Structures”), SBA INFRASTRUCTURE, LLC,
a Delaware limited liability company (“SBA Infrastructure”), SBA MONARCH TOWERS
III, LLC, a Delaware limited liability company (“SBA Monarch III”), SBA 2012 TC
ASSETS PR, LLC, a Delaware limited liability company (“SBA TC PR”), SBA 2012 TC
ASSETS, LLC, a Delaware limited liability company (“SBA TC”), SBA TOWERS IV,
LLC, a Delaware limited liability company (“SBA Towers IV”), SBA MONARCH TOWERS
I, LLC, a Delaware limited liability company (“SBA Monarch I”), SBA TOWERS USVI,
INC., a U.S. Virgin Islands corporation (“SBA USVI”), SBA GC TOWERS, LLC, a
Delaware limited liability company (“SBA GC”), SBA TOWERS VII, LLC, a Delaware
limited liability company (“SBA Towers VII”), SBA TOWERS V, LLC, a Delaware
limited liability company (“SBA Towers V”) and SBA TOWERS VI, LLC, a Delaware
limited liability company (“SBA Towers VI” and, collectively with SBA
Properties, SBA Sites, SBA Structures, SBA Infrastructure, SBA Monarch III, SBA
TC PR, SBA TC, SBA Towers IV, SBA Monarch I, SBA USVI, SBA GC, SBA Towers VII
and SBA Towers V, the “Closing Date Borrowers” and, each individually, a
“Closing Date Borrower”), and MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK,
NATIONAL ASSOCIATION, as servicer (the “Servicer”), on behalf of DEUTSCHE BANK
TRUST COMPANY AMERICAS, as trustee (the “Trustee”) under that certain Amended
and Restated Trust and Servicing Agreement (as amended, restated, supplemented
or otherwise modified from time to time, the “Trust Agreement”) dated as of
October 15, 2014 among SBA DEPOSITOR LLC (the “Depositor”), the Servicer and the
Trustee.

RECITALS

WHEREAS, the Closing Date Borrowers are the Borrowers under a Second Amended and
Restated Loan and Security Agreement, dated as of October 15, 2014, as
supplemented and amended by the First Loan and Security Agreement Supplement and
Amendment, dated as of October 14, 2015, the Second Loan and Security Agreement
Supplement, dated as of July 7, 2016, the Third Loan and Security Agreement
Supplement and Amendment, dated as of April 17, 2017, the Fourth Loan and
Security Agreement Supplement, dated as of March 9, 2018 and the Fifth Loan and
Security Agreement Supplement, dated as of September 13, 2019 (the “Loan
Agreement”), among the Closing Date Borrowers and the Servicer on behalf of the
Trustee;

WHEREAS, pursuant to Section 3.2 of the Loan Agreement, the Closing Date
Borrowers desire to effect a Loan Increase in an amount equal to $1,421,100,000
(the “Sixth Mortgage Loan Increase”), in the form of (i) one (1) component in an
amount equal to $750,000,000 designated as the 2020-1C Component (the “2020-1C
Component”), (ii) one (1) component in an amount equal to $600,000,000
designated as the 2020-2C Component (the “2020-2C Component”) and (iii) one
(1) component in an amount equal to $71,100,000 designated as the 2020-2R
Component (the “2020-2R Component”), and the Lender has agreed to the Sixth
Mortgage Loan Increase and to advance the amount of the Sixth Mortgage Loan
Increase;

 

- 1 -



--------------------------------------------------------------------------------

WHEREAS, each of the 2020-1C Component, the 2020-2C Component and the 2020-2R
Component constitutes a Component as defined in the Loan Agreement;

WHEREAS, the Closing Date Borrowers and the Lender intend these recitals to be a
material part of this Loan Agreement Supplement; and

WHEREAS, all things necessary to make this Loan Agreement Supplement the valid
and legally binding obligation of the Closing Date Borrowers in accordance with
its terms, for the uses and purposes herein set forth, have been done and
performed.

NOW, THEREFORE, it is mutually covenanted and agreed as follows:

ARTICLE I

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01    Definitions. All defined terms used herein and not defined
herein shall have the meanings ascribed to such terms in the Loan Agreement. All
words and phrases defined in the Loan Agreement shall have the same meanings in
this Loan Agreement Supplement, except as otherwise appears in this Article. In
addition, the following terms have the following meanings in this Loan Agreement
Supplement unless the context clearly requires otherwise:

“2020-1 Anticipated Repayment Date” shall have the meaning ascribed to it in
Section 2.01(a)(iv) hereof.

“2020-1C Component” shall have the meaning ascribed to it in the Recitals
hereto.

“2020-1C Note” shall have the meaning ascribed to it in Section 3.01(b) hereof.

“2020-1C Securities” shall mean the Series 2020-1C securities issued by the SBA
Tower Trust pursuant to the Trust Agreement corresponding to the 2020-1C
Component.

“2020-2 Anticipated Repayment Date” shall have the meaning ascribed to it in
Section 2.01(a)(iv) hereof.

“2020-2C Component” shall have the meaning ascribed to it in the Recitals
hereto.

“2020-2C Note” shall have the meaning ascribed to it in Section 3.01(b) hereof.

“2020-2C Securities” shall mean the Series 2020-2C securities issued by the SBA
Tower Trust pursuant to the Trust Agreement corresponding to the 2020-2C
Component.

“2020-2R Component” shall have the meaning ascribed to it in the Recitals
hereto.

 

- 2 -



--------------------------------------------------------------------------------

“2020-2R Note” shall have the meaning ascribed to it in Section 3.01(b) hereof.

“2020-2R Securities” shall mean the Series 2020-2R securities issued by the SBA
Tower Trust pursuant to the Trust Agreement corresponding to the 2020-2R
Component.

“Additional Closing Date” shall mean July 14, 2020.

“Anticipated Repayment Date” shall have the meaning ascribed to it in
Section 2.01(a)(iv) hereof.

“Component Rate” shall mean, for each of the 2020-1C Component, the 2020-2C
Component and the 2020-2R Component, the applicable rate per annum set forth in
respect of such Component in Section 2.01(a)(i) hereof.

“Loan Agreement” shall have the meaning ascribed to it in the Recitals hereto.

“Maturity Date” shall mean the date set forth in Section 2.01(a)(iii) hereof.

“Mortgage File” shall have the meaning ascribed to it in the Trust Agreement.

“Post-ARD Additional Interest Rate” shall have the meaning ascribed to it in
Section 2.01(a)(ii) hereof.

“Sixth Mortgage Loan Increase” shall have the meaning ascribed to it in the
Recitals hereto.

“Yield Maintenance” shall have the meaning ascribed to it in Section 2.01(a)(iv)
hereof.

Words importing the masculine gender include the feminine gender. Words
importing persons include firms, associations and corporations. Words importing
the singular number include the plural number and vice versa. Additional terms
are defined in the body of this Loan Agreement Supplement.

In the event that any term or provision contained herein with respect to the
2020-1C Component, the 2020-2C Component or the 2020-2R Component shall conflict
with or be inconsistent with any term or provision contained in the Loan
Agreement, the terms and provisions of this Loan Agreement Supplement shall
govern.

ARTICLE II

2020-1C COMPONENT, 2020-2C COMPONENT AND 2020-2R COMPONENT DETAILS

Section 2.01    2020-1C Component, 2020-2C Component and 2020-2R Component
Details. (a) Except as otherwise set forth below, each of the 2020-1C Component,
the 2020-2C Component and the 2020-2R Component authenticated and delivered
under this Loan Agreement Supplement shall consist of one (1) Component having:

 

- 3 -



--------------------------------------------------------------------------------

(i)    The designation, the initial Component Principal Balance and the
Component Rate set forth below.

 

Component

   Initial Component
Principal Balance      Component
Rate  

2020-1C Component

   $ 750,000,000        1.884 % 

2020-2C Component

   $ 600,000,000        2.328 % 

2020-2R Component

   $ 71,100,000        4.336 % 

(ii)    With respect to the 2020-1C Component and 2020-2C Component only,
Post-ARD Additional Interest Rate determined by the Servicer to be the greater
of (i) five percent (5%) and (ii) the amount, if any, by which the sum of the
following exceeds the Component Rate for such Component: (x) the yield to
maturity (adjusted to a “mortgage equivalent basis” pursuant to the standards
and practices of the Securities Industry Association) on the Anticipated
Repayment Date with respect to such Component, of the United States Treasury
Security having a term closest to ten (10) years plus (y) the “Spread” set forth
below in the appropriate row corresponding to such Component plus (z) five
percent (5%). No Post-ARD Additional Interest will accrue with respect to the
2020-2R Component.

 

Component

   Spread  

2020-1C

     1.60 % 

2020-2C

     1.85 % 

(iii)    (x) With respect to the 2020-1C Component, a Maturity Date which is the
Due Date occurring in July 2050 and (y) with respect to the 2020-2C Component
and 2020-2R Component, a Maturity Date which is the Due Date occurring in July
2052, in each case or such earlier date on which the final payment of principal
of the Notes becomes due and payable as provided in the Loan Agreement, whether
at such Maturity Date, by acceleration, or otherwise.

(iv)    With respect to the 2020-1C Component and 2020-2C Component only, Yield
Maintenance in an amount equal to the excess, if any, of (i) the present value
as of the date of prepayment (by acceleration or otherwise) of all future
installments of principal and interest that the Closing Date Borrowers would
otherwise be required to pay on such Component (or portion thereof) on the
related Due Date from the date of such prepayment to and including the first Due
Date that occurs less than twelve months prior to the Anticipated Repayment Date
for such Component absent such prepayment, assuming the entire unpaid Principal
Amount of such Component is required to be paid on such Due Date, with such
present value determined by the use of a discount rate equal to the sum of
(x) the yield to maturity (adjusted to a “mortgage equivalent basis” pursuant to
the standards and practices of the Securities Industry Association), on the Due
Date relating to the date of such prepayment, of the United States Treasury
Security having the maturity closest to the Distribution Date that occurs twelve
months prior to (x) with respect to the 2020-1C Component, the Assumed Final
Distribution Date related to the Due Date in January 2026 (such date with
respect to each of the 2020-1C Component, the “2020-1 Anticipated Repayment
Date”) and (y) with respect to the 2020-2C Component, the

 

- 4 -



--------------------------------------------------------------------------------

Assumed Final Distribution Date related to the Due Date in January 2028 (such
date with respect to the 2020-2C Component and the 2020-2R Component, the
“2020-2 Anticipated Repayment Date”; each of the 2020-1 Anticipated Repayment
Date and the 2020-2 Anticipated Repayment Date, an “Anticipated Repayment Date”)
plus (y) 0.50% over (ii) the Component Principal Balance of such Component (or
portion thereof) on the date of such prepayment. No Yield Maintenance is payable
in connection with any prepayment of the 2020-1C Component or 2020-2C Component
that occurs less than twelve months prior to the applicable Anticipated
Repayment Date for either such Component. No Yield Maintenance is payable in
connection with any repayment of the 2020-2R Component at any time.

(v)    Interest shall accrue on each of the (i) 2020-1C Component and the
corresponding 2020-1C Note, (ii) 2020-2C Component and the corresponding 2020-2C
Note and (iii) 2020-2R Component and the corresponding 2020-2R Note, from and
including the Additional Closing Date.

(b)    There are no scheduled principal payments in respect of any of the
2020-1C Component, 2020-2C Component or the 2020-2R Component, and the Closing
Date Borrowers shall not be required to pay any principal of the 2020-1C
Component, 2020-2C Component or the 2020-2R Component prior to the applicable
Anticipated Repayment Date, other than after the occurrence and during the
continuation of an Amortization Period or an Event of Default as provided in the
Loan Agreement or as otherwise required under the terms of the Loan Documents.

ARTICLE III

MORTGAGE LOAN INCREASE

Section 3.01    Loan Increase. (a) Pursuant to Section 3.2 of the Loan
Agreement, the Lender and the Closing Date Borrowers agree to the Sixth Mortgage
Loan Increase corresponding to the 2020-1C Component, 2020-2C Component and the
2020-2R Component.

(b)     On the Additional Closing Date, each Closing Date Borrower shall execute
and deliver to the Trustee (i) a promissory note payable to the order of the
Trustee evidencing the 2020-1C Component, in the initial principal amount equal
to $750,000,000 (the “2020-1C Note”), (ii) a promissory note payable to the
order of the Trustee evidencing the 2020-2C Component, in the initial principal
amount equal to $600,000,000 (the “2020-2C Note”) and (iii) a promissory note
payable to the order of the Trustee evidencing the 2020-2R Component, in the
initial principal amount equal to $71,100,000 (the “2020-2R Note”). Each of the
2020-1C Note, the 2020-2C Note and the 2020-2R Note shall bear interest on the
unpaid principal amount thereof at the applicable Component Rate set forth in
respect of such Component in Section 2.01(a)(i) hereof and mature on the
Maturity Date set forth in Section 2.01(a)(iii) hereof.

(c)     The Closing Date Borrowers hereby agree that they will deliver to and
deposit with, or cause to be delivered to and deposited with, the Servicer, on
or before the Additional Closing Date (or, if any of the following items are not
in the actual possession of the Closing Date Borrowers, as soon as reasonably
practical, but in any event within 90 days after the Additional Closing Date):
(i) the documents with respect to the Sixth Mortgage Loan Increase

 

- 5 -



--------------------------------------------------------------------------------

required for the Mortgage File (other than the 2020-1C Note, the 2020-2C Note
and the 2020-2R Note referred to in Section 3.01(b) hereof) and (ii) originals
or copies of all other documents, certificates and opinions in the possession or
under the control of the Closing Date Borrowers with respect to the Sixth
Mortgage Loan Increase that are necessary for the ongoing servicing and
administration of the Loan.

(d)    The Closing Date Borrowers hereby represent and warrant to the Lender
that each condition of Section 3.2 of the Loan Agreement in respect of the Sixth
Mortgage Loan Increase has been satisfied, as of the Additional Closing Date,
including the delivery to:

(i)    the Servicer of an opinion of counsel satisfying the requirements of
Section 3.2(A)(vi) of the Loan Agreement;

(ii)    the Trustee of the list required to be delivered pursuant to
Section 3.2(A)(x) of the Loan Agreement of the Mortgaged Sites encumbered by
Deeds of Trust being amended in connection with the Sixth Mortgage Loan
Increase, identified by Site number, together with such other information with
respect to such Mortgaged Sites as shall have been reasonably requested by the
Trustee; and

(iii)     the Servicer of an Officer’s Certificate dated as of the Additional
Closing Date to the effect set forth in Section 3.2(B) of the Loan Agreement.

(e)     The parties hereto agree that the Additional Closing Date is an
Allocated Loan Amount Determination Date, pursuant to Section 11.8 of the Loan
Agreement, and the Servicer has determined the Allocated Loan Amounts for each
Site after giving effect to the Sixth Mortgage Loan Increase, as described
herein, based on information provided to it by the Manager, and until any
subsequent Allocated Loan Amount Determination Date, such Allocated Loan Amounts
shall be as set forth on Exhibit A hereto.

Section 3.02    Use of Proceeds. The proceeds from the sale of the 2020-1C
Securities, the 2020-2C Securities and the 2020-2R Securities shall be used to
fund the Sixth Mortgage Loan Increase and the proceeds of the Sixth Mortgage
Loan Increase shall be used to (i) prepay the 2015-1C Component, including
accrued and unpaid interest thereon, (ii) prepay the 2016-1C Component,
including accrued and unpaid interest thereon, (iii) pay all recording fees and
taxes, reasonable out of pocket costs and expenses incurred by the Lender,
including reasonable legal fees and expenses of counsel to the Lender, and other
costs and expenses approved by the Lender (which approval will not be
unreasonably withheld or delayed) related to the 2020-1C Component, the 2020-2C
Component and the 2020-2R Component; and (iv) pay all fees and expenses incurred
by the Closing Date Borrowers; and (v) make a cash distribution to the
Guarantor.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BORROWERS

Section 4.01    Representations and Warranties. (a) Each Closing Date Borrower
hereby represents and warrants to the Lender that, as to itself and its Sites,
each of the representations and warranties set forth in Article IV of the Loan
Agreement is true as of the Additional Closing Date.

 

- 6 -



--------------------------------------------------------------------------------

(b)    Each of the Closing Date Borrowers hereby represents and warrants to the
Lender that each condition of Section 3.2 of the Loan Agreement and Section 3.25
of the Trust Agreement have been satisfied as of the Additional Closing Date.

Section 4.02    Amendments to Exhibits and Schedules to the Loan Agreement.

(a)    The parties hereto agree that Exhibits B, C and D of the Loan Agreement
are hereby deleted in their entirety and replaced by Exhibits B, C and D hereto.

(b)     The parties hereto agree that Schedules 4.25, 4.26 and 4.27 of the Loan
Agreement are hereby deleted in their entirety and replaced by Schedules 4.25,
4.26 and 4.27, respectively, hereto.

ARTICLE V

GENERAL PROVISIONS

Section 5.01    Governing Law. THIS LOAN AGREEMENT SUPPLEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE
CLOSING DATE BORROWERS IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY NEW YORK
STATE COURT OR UNITED STATES FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN,
THE CITY OF NEW YORK IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR IN RELATION TO THE LOAN AGREEMENT, THIS LOAN AGREEMENT SUPPLEMENT OR THE
OTHER LOAN DOCUMENTS.

Section 5.02    Severability. In case any provision in this Loan Agreement
Supplement shall be invalid, illegal or unenforceable, the validity, legality,
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 5.03    Counterparts. This Loan Agreement Supplement may be executed in
any number of counterparts, each of which so executed shall be deemed to be an
original, but all such respective counterparts shall together constitute but one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Loan Agreement Supplement in Portable Document Format (PDF) or by
facsimile transmission shall be as effective as delivery of a manually executed
original counterpart of this Loan Agreement Supplement. The parties agree that
this Loan Agreement Supplement or any amendment hereto or any other document
necessary for the consummation of the transaction contemplated by this Loan
Agreement Supplement may be accepted, executed or agreed to through the use of
an electronic signature in accordance with the Electronic Signatures in Global
and National Commerce Act, Title 15, United States Code, Sections 7001 et seq.,
the Uniform Electronic Transaction Act and any applicable state law. Electronic
signature shall mean any electronic symbol or process attached to, or associated
with, a contract or other record and adopted by a person with the in-tent to
sign, authenticate or accept such contract or record and shall be the same as
handwritten signatures for the purposes of validity,

 

- 7 -



--------------------------------------------------------------------------------

enforceability and admissibility. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Loan Agreement
Supplement or any document to be signed in connection with this Loan Agreement
Supplement shall be deemed to include electronic signatures, deliveries or the
keeping of records in electronic form.

ARTICLE VI

APPLICABILITY OF THE LOAN AGREEMENT

Section 6.01    Applicability. The provisions of the Loan Agreement are hereby
ratified, approved and confirmed, as supplemented and amended by this Loan
Agreement Supplement. The representations, warranties and covenants contained in
the Loan Agreement (except as expressly modified herein) are hereby reaffirmed
with the same force and effect as if fully set forth herein and made again as of
the Additional Closing Date.

[SIGNATURE PAGE FOLLOWS]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Closing Date Borrowers and the Servicer on behalf of the
Trustee have caused this Loan Agreement Supplement to be duly executed by their
respective officers, thereunto duly authorized, all as of the day and year first
above written.

 

SBA PROPERTIES, LLC, as Closing Date Borrower     SBA SITES, LLC, as Closing
Date Borrower By:   /s/ Thomas P. Hunt     By:   /s/ Thomas P. Hunt Name:  
Thomas P. Hunt     Name:   Thomas P. Hunt Title:   Executive Vice President and
General Counsel     Title:   Executive Vice President and General Counsel

 

SBA STRUCTURES, LLC, as Closing Date Borrower     SBA INFRASTRUCTURE, LLC, as
Closing Date Borrower By:   /s/ Thomas P. Hunt     By:   /s/ Thomas P. Hunt
Name:   Thomas P. Hunt     Name:   Thomas P. Hunt Title:   Executive Vice
President and General Counsel     Title:   Executive Vice President and General
Counsel

 

SBA MONARCH TOWERS III, LLC, as Closing Date Borrower     SBA 2012 TC ASSETS PR,
LLC, as Closing Date Borrower By:   /s/ Thomas P. Hunt     By:   /s/ Thomas P.
Hunt Name:   Thomas P. Hunt     Name:   Thomas P. Hunt Title:   Executive Vice
President and General Counsel     Title:   Executive Vice President and General
Counsel

 

SBA 2012 TC ASSETS, LLC, as Closing Date Borrower     SBA TOWERS IV, LLC, as
Closing Date Borrower By:   /s/ Thomas P. Hunt     By:   /s/ Thomas P. Hunt
Name:   Thomas P. Hunt     Name:   Thomas P. Hunt Title:   Executive Vice
President and General Counsel     Title:   Executive Vice President and General
Counsel

Signature Page for Sixth Loan Suppleme



--------------------------------------------------------------------------------

SBA MONARCH TOWERS I, LLC, as Closing Date Borrower     SBA TOWERS USVI, INC.,
as Closing Date Borrower By:   /s/ Thomas P. Hunt     By:   /s/ Thomas P. Hunt
Name:   Thomas P. Hunt     Name:   Thomas P. Hunt Title:   Executive Vice
President and General Counsel     Title:   Executive Vice President and General
Counsel

 

SBA GC TOWERS, LLC, as Closing Date Borrower     SBA TOWERS VII, LLC, as Closing
Date Borrower By:   /s/ Thomas P. Hunt     By:   /s/ Thomas P. Hunt Name:  
Thomas P. Hunt     Name:   Thomas P. Hunt Title:   Executive Vice President and
General Counsel     Title:   Executive Vice President and General Counsel

 

SBA TOWERS V, LLC, as Closing Date Borrower     SBA TOWERS VI, LLC, as Closing
Date Borrower By:   /s/ Thomas P. Hunt     By:   /s/ Thomas P. Hunt Name:  
Thomas P. Hunt     Name:   Thomas P. Hunt Title:   Executive Vice President and
General Counsel     Title:   Executive Vice President and General Counsel

Signature Page for Sixth Loan Suppleme



--------------------------------------------------------------------------------

MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION, as Servicer
    By:   /s/ David A. Eckels       Name:   David A. Eckels       Title:  
Senior Vice President      

Signature Page for Sixth Loan Suppleme